Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00544-CR

                                           IN RE Shawn BEAN

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 4, 2013

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On August 12, 2013, relator filed a pro se petition for writ of mandamus complaining of

the trial court’s failure to rule on various pro se motions pending in his criminal proceeding. This

court issued an opinion on August 21, 2013 denying relator’s mandamus petition on the basis that

a criminal defendant is not entitled to hybrid representation, meaning the trial court did not abuse

its discretion by declining to rule on relator’s pro se motions when relator is represented by

appointed counsel. 2 On August 26, 2013, relator filed a supplemental petition for writ of

mandamus in this court complaining of the district clerk’s failure to respond or take action with




1
  This proceeding arises out of Cause No. 188088, styled The State of Texas v. Shawn Bean, pending in the 437th
Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.
2
  In re Shawn Bean, No. 04-13-00544-CR, 2013 WL 4501334 (Tex. App.—San Antonio Aug. 21, 2013, orig.
proceeding).
                                                                                       04-13-00544-CR


respect to relator’s filing of an affidavit of indigency. For the following reasons, we dismiss

relator’s supplemental petition for writ of mandamus due to a lack of jurisdiction.

       In the supplemental petition for writ of mandamus, relator requests an order directing the

district clerk to “dispose of” relator’s pauper’s oath. However, this court does not have jurisdiction

to grant the requested relief. By statute, this court has the authority to issue a writ of mandamus

against “a judge of a district or county court in the court of appeals district” and other writs as

necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b) (West

2004). In this instance, we conclude the requested writ is not necessary to enforce our jurisdiction.

Accordingly, relator’s petition for writ of mandamus is dismissed for lack of jurisdiction.

                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-